Citation Nr: 1121777	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  09-18 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased initial evaluation for a degenerative disease of the lumbar spine at the L4-L5 level with a history of herniated nucleus pulposus, discectomy, and foraminectomy, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased initial evaluation for right lower extremity radiculopathy, currently evaluated as 20 percent disabling.

3.  Entitlement to an increased initial evaluation for a headaches disorder currently evaluated as 0 percent disabling.

4.  Entitlement to service connection for a groin disorder, to include as secondary to back surgery.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

Historically, by rating action in August 2007, service connection for groin pain secondary to back surgery, and a headache disorder were denied.  The claims for service connection for a back disorder and for radiculopathy of the right lower extremity were both deferred.

By rating action in November 2007, service connection for a back disorder was granted and an initial 40 percent evaluation was assigned effective October 6, 2007, the day after service separation.  Likewise service connection was granted for right lower extremity radiculopathy and a 10 percent evaluation was assigned effective October 6, 2007.

Finally, by rating action in March 2009, the effective date for the assignment of service connection for right lower extremity radiculopathy was changed from October 6, 2007 to October 6, 2006.  In addition, the 10 percent evaluation was increased to 20 percent effective October 6, 2006.

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of that hearing has been associated with the record on appeal.

The Veteran last filed a formal claim for entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) in July 2008; that claim was denied by a December 2008 rating decision.   However, a subsequent decision by the Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, held that the Board may consider entitlement to TDIU when it is reasonably raised by the record, as it was in this case by a May 2009 statement by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  However, the Board notes that at the hearing the Veteran testified that he was now employed by the VA.  As he is now employed no further consideration of the TDIU issue is required.

The issues of entitlement to increased evaluations for a degenerative disease of the lumbar spine; right lower extremity radiculopathy; and, a headaches disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The competent medical evidence shows that the Veteran's complaints of groin pain are encompassed in his service connected right lower extremity radiculopathy.   He does not currently have a diagnosed groin disability which could be attributed to active service.  

CONCLUSION OF LAW

A groin disability (characterized as groin pain) was not incurred in active service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letter sent to the Veteran in March 2007.  The letter advised the Veteran of the information necessary to substantiate his claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  The letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim and to provide testimony.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case in the March 2007 letter.  The content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.

The Board concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records, private, and VA medical records are in the file.  The claimant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

As to any duty to provide an examination and/or seek a medical opinion, the Board notes that in the case of a claim for disability compensation, the assistance provided to the claimant shall include providing a medical examination or obtaining a medical opinion when such examination or opinion is necessary to make a decision on the claim. An examination or opinion shall be treated as being necessary to make a decision on the claim if the evidence of record, taking into consideration all information and lay or medical evidence (including statements of the claimant) contains competent evidence that the claimant has a current disability, or persistent or recurring symptoms of disability; and indicates that the disability or symptoms may be associated with the claimant's act of service; but does not contain sufficient medical evidence for VA to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Veteran has been provided with VA examinations in April and May 2007 with an October 2007 medical opinion, and a February 2009 VA examination which address the nature and etiology of his groin disability.  There is no competent evidence, other than the Veteran's statements, which indicates that he experiences any chronic groin disorder.   Nor is there any competent evidence, other than his statements, which indicates that a groin disorder may be associated with service.  The Veteran is not competent to testify as to etiology of a groin disorder as it requires medical expertise to diagnose.  VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA. 
 
In Bryant v. Shinseki, 22 Vet. App. 488 (2010) (per curiam), the Court recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  The VLJ specifically noted that the issue was of service connection and that the evidence needed to focus on what occurred in service that the Veteran believed led to his current disorder.  The Veteran's representative and the VLJ then asked questions to obtain information relating to the issue from the Veteran.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claim for service connection.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

Thus, the Board finds that VA has satisfied the duty to assist the Veteran and the Board may proceed to consider the merits of the claim.

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Service connection

The Veteran contends that he incurred a groin disorder secondary to his multiple back surgeries in service.  He testified that he has constant groin pain as a result of his back disorder. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Such evidence must be medical unless it relates to a condition as to which, under the Court case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice- connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a). See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of the in- service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

Analysis

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a groin disability (characterized as groin pain). The Board acknowledges initially that the Veteran underwent lumbar surgeries for a chronic back disorder during service and has a medical history of complaints of accompanying neurological disability which includes complaints of various pains including groin pain.  There is no indication from a review of the Veteran's extensive service treatment records that he was diagnosed as having a chronic groin disability at any time during active service, however.  

A temporary physical retirement list (TDRL) examination in March 2008 found the Veteran unfit for further duty and referred the Veteran to a physical evaluation Board (PEB) for separation from service.  During the examination it was noted that the Veteran had, "pain in his low back with radiation to his groin." The diagnosis was low back pain with radiculopathy.  

There also is indication in the Veteran's post-service VA treatment records that he has complained of continued radicular pains including groin pains.  However there is no diagnosis of a groin disorder.  

That is, there is no post-service medical diagnosis of the disability.  In the absence of proof of a present disability, there can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Regarding the Veteran's lay contentions, he has not been shown to possess the requisite medical training or credentials needed to diagnose a groin disorder.  In the Board's judgment, a groin disorder is not the type of disability that can be diagnosed by a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise to diagnose the specific disability of a groin disorder.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

In the March 2009 statement of the case, the RO noted that while a separately diagnosed groin disorder has not been shown by the medical evidence; the service connected right lower extremity radiculopathy encompasses the Veteran's complaints of groin pain.  In this case, the Veteran can report pain in his groin, but pain, alone, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).  He cannot provide an opinion that this pain represents a separate groin disorder.

Absent such evidence, the Board finds that service connection for a groin disability (characterized as groin pain is not warranted.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection for a groin disorder.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to service connection for a groin disability is denied.


REMAND

Regarding the claims for increase for degenerative disease of the lumbar spine and for right lower extremity radiculopathy, in a February 2009 VA examination, the examiner noted the Veteran limped when he thought he was being observed.  The examiner further noted that the Veteran put no effort into the range of motion examination as well as the neurological examination.  He opined that the ROM measurements and neurological examination, "might as well be invalid."  

The Veteran was subsequently granted service connection for a headache disorder.  

He was scheduled for VA examinations in August 2010 for his lumbar spine disorder; right lower extremity radiculopathy; as well as the headaches disorder.   The Veteran was noted to have failed to report for his examinations.  He testified in March 2011, that he had been hired by VA at the time of the scheduled examinations and could not attend.  He further testified that he called to cancel the examinations at that time.  He informed the VLJ that he was however willing to be examined at this time.  

The Board finds that the Veteran should be provided an additional opportunity to report for these examinations.  The results of these examinations may support higher ratings based on the finding of additional lumbar disability, and associated objective neurologic abnormalities attributable to the service-connected lumbar spine disability, and lower extremity radiculopathy, as well as headaches.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  He is advised, however, that failure to appear for VA examinations could result in the denial of his claims for increase. 38 C.F.R. § 3.655.  

Further, as the time of the Board hearing, the Veteran testified that his lumbar spine disability as well as his right lower extremity radiculopathy has worsened.  He also indicated that his headaches were worse than indicated by the current rating assigned.  The Board finds that VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his lumbar spine disability with radiculopathy and his headaches.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  Thus, the Board has no discretion and must remand this claim.

Based on the questions raised by the Veteran's contentions at the hearing, the Board finds that additional VA examinations to evaluate the lumbar spine, right lower extremity radiculopathy, and headaches disorder should be completed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment reports for the lumbar spine, right lower extremity radiculopathy, and headaches disorder dated from September 2008.

2.  The RO/AMC should schedule the Veteran for an examination to determine the current severity of the service-connected lumbar spine disability.  The claims file should be furnished to the examiner(s) for his or her review.  All necessary tests including range of motion testing should be completed.   T\When measuring the Veteran's ranges of motion during this VA examination, the examiner should comment on whether the Veteran has additional functional impairment above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45 and 4.59.

The examiner should also address whether the service-connected disability of the lumbar spine is manifested by intervertebral disc syndrome (IVDS).  If so, the examiner should address whether there are associated incapacitating episodes that require bed rest prescribed by a physician and treatment by a physician.  If there are such incapacitating episodes, provide the duration these incapacitating episodes last, in weeks, during a 12-month period.  If the IVDS is present in both spinal segments, determine if the effects in each spinal segment are clearly distinct, and if so, the number of weeks the incapacitating episodes during a 12-month period last for each spinal segment. 

Neurological testing, to include an EMG nerve conduction study, should also be provided, to determine whether there are objective neurologic abnormalities of the upper extremities associated with the cervical spine disability and lower extremities associated with the lumbar spine disability, and if so, the examiner should determine the severity of these disabilities and indicate the specific nerves affected.

A complete rationale must be provided for any opinion offered.

3.  The RO/AMC should schedule the Veteran for an examination to determine the current severity of the service-connected radiculopathy of the right lower extremity and any other associated neurological abnormalities.  The claims file should be furnished to the examiner(s) for his or her review.  Any and all indicated evaluations, studies and tests should be accomplished, and complaints and clinical manifestations should be reported in detail.  
The examiner is requested to offer an opinion as to whether the Veteran's radiculopathy of the right lower extremity more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  The examiner should also specify whether the Veteran has radiculopathy of the left lower extremity and, if so, whether it more nearly approximates mild, moderate or severe incomplete paralysis of the affected nerve.  He should also address any other associated neurological abnormalities.  

A complete rationale for all opinions provided should be offered.

4.  The RO/AMC should schedule the Veteran for an appropriate VA examination to determine the current severity of his chronic headaches.  The claims file should be furnished to the examiner(s) for his or her review.  All appropriate examination findings should be reported (to include information as to any prostrating attacks) to allow for evaluation of the Veteran's chronic headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address of record.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Thereafter, the Veteran's claims must be readjudicated on the basis of all of the relevant evidence of record and all governing legal authority.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


